PER CURIAM.
— There ,is nothing in the writ, which is the foundation of these proceedings, which could in any manner advise or notify the defendant to the action, that he was required to appear at the Circuit court of Mobile county, to answer the plaintiff. The omission to insert the word Mobile, in the blank space in the writ, leaves it without sense or meaning, and it would be carrying the doctrine of intendment too far, to insist that the defendant was bound to know from the service of this writ on him, that he was thereby required to attend at the court which rendered judgment against him. The defect has in no way been cured, by appearance or otherwise.
Let the judgment be reversed.